           Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 1 of 10 PageID #: 1

   RECEIVED
   AP.R·ao zott

    -·· ._,...,,.,                                   UNITED STATES DISTRICT COURT

                                                     EASTERN DISTRICT OF MISSOURI



          + - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -+ - - - - - - - - - - _i
                                                                                                        !

                 William Vaughn aka Masias, for                                        Case No. :!          4:21 ;...cv-00503, JAR
                 himself and all other persons
                 similarly situated,                                                   Trespass :
                          Plaintiff,                                                   2 COUNTS

                 v.                                                                    Proof of COVID-19 Hoax

                 William H. Gates III
                 aka Bill Gates, et al.,
                 (See Ex. P-03 for full list)
                           Defendants.

          +- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -+- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -+




                                                                      DECLARATION



          William Vaughn ("Plaintiff"), one of the People of the United States ("POTUS") as
          prescribed in the Preamble of the Constitution for the United States of America (''CUSA"),
          files this suit ("Suit"), in propria persona, against Bill Gates, et al. ("Defendants"): (U.S.
          Const. pmbl.)

          As one of the POTUS, Plaintiff's authority is superior to the Magistrate. (,i,i 8-13)
          Therefore, since the CUSA makes provision for Plaintiff to prosecute his case at common
          law, and to Plaintiff's knowledge, the Magistrate makes no provision for the same,
          Plaintiff asserts his authority to prescribe the BCLC Common Law Rules of Civil
          Proceedings for sole ruling on the instant case. (,i,i 4-6; Ex. P-01 B.C.L. R. Civ. P. 4.A-B)
          Furthermore, Plaintiff also alters the summons to accommodate common law
          proceedings, as follows:


                 • All Defendants, without exception, must serve on the Plaintiff an answer to the
                   attached declaration within 21 calendar days, not counting the day of receipt.

                 • If any served Defendant fails to respond in a timely manner, judgment by default


Declaration                                                                                                                                                   1 of 11
        Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 2 of 10 PageID #: 2




               will be entered against him for the relief demanded in this declaration.

              • Only an answer will be accepted. Motions, affirmative defenses, etc. are strictly
                prohibited, and shall result in the said default judgment, pursuant to the said
                common law rules. (Id. at 8.B.1)

       Pursuant to the foregoing, Defendants have been summoned to answer said Plaintiff for
       money damages. Accordingly, Plaintiff states:



                                        STATEMENTS OF JURISDICTION



         1. Plaintiff is one of the POTUS. (Preamble above)

         2. At all times material to this Suit, Plaintiff's domicile was in Saint Louis County,
            Missouri.

         3. The venue for this Suit is Saint Louis County, Missouri.

         4. This federal court ("Court") is a court of record. (Ex. P-01 B.C.L. R. Civ. P. 4.B)

         5. A court of record proceeds according to the course of common law. (Id. at 4.A.2)

         6. Plaintiff demands that this case proceed in a court of common law, pursuant only to
            the BCLC Common Law Rules of Civil Proceedings. (Id. at Rule 3)

         7. This Court has original jurisdiction. (,i,i 4-6)



                                         STATEMENTS OF AUTHORITY



         8. The order of authority for this Court is the Judicial Tribunal, the Plaintiff, the
            Magistrate, and the Defendants. (Ex. P-01 B.C.L. R. Civ. P. 6.B)

         9. "The authority of the [P]laintiff is superior to the authority of the [M]agistrate." (Id.
            at 6.A.13)

        10. "All public civil officers at all levels (i.e., federal, state, city, local, etc.) are members
            of the Magistrate, including the President of the United States of America,
            congressmen of the USA, Supreme Court justices of the USA, marshals of the USA,
            city and county police officers, FBI agents, CIA agents, IRS agents, et al." (Id. at


Declaration                                                                                                  2 of 11
        Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 3 of 10 PageID #: 3




              6.A.15}

        11. "[P]laintiff's authority is superior to all public civil officers." (Id. at 6.A.16}

        12. All legislation (i.e., laws, statutes, rules, regulations, etc.} of the Magistrate is
            subject to Plaintiff. (Id. at 6.A.14}

        13. Unless specifically stated in this declaration or the said common law rules, Plaintiff
            does not consent to yielding his authority to any subordinates, inciuding public civil
            officers, legislation, etc. (,i,i 6, 8-12}



                                             STATEMENTS OF LAW



        14. Plaintiff prohibits said civil officers from issuing any decisions, judgments,
            commands, orders, etc. without his consent. (,i 11}

        15. Plaintiff prohibits said civil officers from committing any acts of bad faith, including
            dilatory acts. (Ex. P-01 B.C.L. R. Civ. P. 5.D.2.g}

        16. Any violators of the said prohibitions may be subject to sanctions. (Id. at 5.D.2.h}

        17. "To no one will we sell, to no one will we refu_se or delay, right or justice." (Magna
            Carta, c. 40 (1215}; Exe. 1}

        18. The Declaration of Independence is protected by the Constitution for the United
            States of America. (BUTCHERS' UNION CO. v. Crescent City Co., 111 US 746, 762
            (1884}}

        19. "We hold these truths to be self-evident, that all men are created equal, that they
            are endowed by their Creator with certain unalienable Rights, that among these are
            Life, Liberty and the pursuit of Happiness." (The Declaration of Independence para.
            2, cl. 1 (U.S. 1776}}

        20. "But when a long train of abuses and usurpations, pursuing invariably the same
            Object evinces a design to reduce [mankind] under absolute Despotism, it is their
            right, it is their duty, to throw off such Government, and to provide new Guards for
            their future security." (Id. at cl. 4}

        21. "No Capitation, or other direct, Tax shall be laid, unless in Proportion to the Census
            or Enumeration herein before directed to be taken." (U.S. Const. art. I,§ 9, cl. 4}




Declaration                                                                                            3 of 11
        Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 4 of 10 PageID #: 4




        22. "This Constitution, and the Laws of the United States which shall be made in
            Pursuance thereof; and all Treaties made, or which shall be made, under the
            Authority of the United States, shall be the supreme Law of the Land; and the
            Judges in every State shall be bound thereby; any Thing.in the Constitution or Laws
            of any State to the Contrary notwithstanding." (U.S ..Const. art. VI, cl. 2)

        23. "The right of the people to be secure in their persons, houses, papers, and effects,
            against unreasonable searches and seizures, shall not be violated, and no Warrants
            shall issue, but upon probable cause, supported by Oath or affirmation, and
            particularly describing the place to be searched, and the persons or things to be
            seized." (U.S. Const. amend. IV)

        24. "No person shall be held to answer for a capital, or otherwise infamous crime,
            unless on a presentment or indictment of a Grand Jury, except in cases arising in
            the land or naval forces, or in the Militia, when in actual service in time of War or
            public danger; nor shall any person be subject for the same offence to be twice put
            in jeopardy of life or limb; nor shall be compelled in any criminal case to be a
            witness against himself, nor be deprived of life, liberty, or property, without due
            process of law; nor shall private property be taken for public use, without just
            compensation." (U.S. Const. amend. V)

        25. "In Suits at common law, where the value in controversy shall exceed twenty
            dollars, the right of trial by jury shall be preserved, and no fact tried by jury, shall be
            otherwise re-examined in any Court of the United States, than according to the rules
            of the common law." (U.S. Const. amend. VII)

        26. "Neither slavery nor involuntary servitude, except as a punishment for crime
            whereof the party shall have been duly convicted, shall exist within the United
            States, or any place subject to their jurisdiction." (U.S. Const. amend. XIII)

        27. It is a well-established maxim that "[silence shows consent]." (Black's Law
            Dictionary 1554 (4th Ed. 1968))

        28. It is a well-established maxim that "[w]hen transgression is multiplied, let the
            infliction of punishment be increased." (Black's Law Dictionary 1670 (4th Ed. 1968))

        29. The compensatory damages for each count are based on the daily rate of
            $10,000.00 per day for every calendar day Plaintiff has to spend defending his
            rights in this Suit.

        30. Starting on the date of this Suit, the said daily rate period covers at least 180
            calendar days, inclusive, that amounts to $1,800,000.00 per count.

        31. The said compensatory damages are in addition to other direct damages.


Declaration                                                                                               4 of 11
       Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 5 of 10 PageID #: 5




        32. Pursuant to the Supreme Court of the United States of Amerjca, when a defendant
            commits a "really mean" act, punitive damages can amount to as much as 526
            times the compensatory d~mages. (See Ex. P-222 Glossary "really mean"; Exe. 5)

        33. A 6% interest shall apply to the total damages per count.



                                        DEMAND FOR TRIAL BY JURY



        34. This Suit is at common law. (,i 5)

        35. The value in controversy exceeds twenty dollars.

        36. Plaintiff demands a trial by jury as a matter of law. (,J,J 25, 34-35)



                                           DEMAND FOR JUSTICE



        37. Plaintiff demands justice without refusal, delay or cost as a matter of law. (,J 17)

        38. Plaintiff demands security in his papers as a matter of law. (,J 23)



                                     GENERAL FACTUAL ALLEGATIONS



        39. The Bill & Melinda Gates Foundation ("Foundation") provides financial support to the
            Global Preparedness Monitoring Board ("GPMB"). (Global Preparedness Monitoring
            Board, A WORLD AT RISK: Annual report on global preparedness for health
            emergencies 2 (2020); Exe. 8)

        40. The World Health Organization ("WHO") is one of the founders of the GPMB. (WHO
            Director-General's introductory remarks for the launch of the GPMB 2020 annual
            report: A world in disorder 1 (Published: September 14, 2020, Downloaded: March
            12, 2021, Site: who.int); Exe. 9)

        41. The United Nations is the founder of the WHO. (WHO Technical Report Series, WHO
            Expert Committee on Drug Dependence 2 (43rd Report 2021); Exe. 10)



Declaration                                                                                        5 of 11
       Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 6 of 10 PageID #: 6




        42. On or about March 11, 2020, "[the WHO] announced that the COVID-19 outbreak
            [can be] characterized as a pandemic .... " (Donald J. Trump, Proclamation on
            Declaring a National Emergency Concerning the Novel Coronavirus Disease
            (COVID-19) Outbreak 2 (Published: March 13, 2020, Downloaded: March 12, 2021,
            Site: trumpwhitehouse.archives.gov); Exe. 11)

        43. Pursuant to the previous fact, a reasonable inference can be drawn to show that the
            said pandemic has not been scientifically verified. (,i 42)

        44. On or about March 13, 2020, only about two days after the said unscientific
            announcement, former President Donald J. Trump proclaimed a national emergency
            concerning the coronavirus outbreak. (Donald J. Trump, Proclamation on Declaring a
            National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
            Outbreak 2 (Published: March 13, 2020, Downloaded: March 12, 2021, Site:
            trumpwhitehouse.archives.gov); Exe. 11)

        45. Defendants who are members of the Magistrate knew or should have known of the
            trespasses herein, but did nothing to prevent or stop the same.



                              COUNT 1: TRESPASS - DEATH BY VACCINES



        46. Plaintiff restates, red em ands and realleges the foregoing Statements ofJurisdiction,
            Statements of Authority, Statements of Law, Demand for Trial by Jury, Demand for
           Justice, and General Factual Allegations.

       · 47. Pursuant to the Declaration of Independence, Plaintiff has an unalienable right to
             not be murdered by the injection of a vaccine. (,i 19)

        48. On or about February 20, 2010, Bill Gates gave a TED Talk entitled "Innovating to
            Zero." (Bill Gates, Innovating to Zero (Video length of 29:32, 20-FEB-2010))

        49. As a matter of fact, in the said TED Talk, Bill Gates stated: "The world today has 6.8
            billion people .... Now, if we do a [REALLY GREAT JOB] on new vaccines, ... we
            could lower [the population] by perhaps 10 or 15 percent." (Id. at 4:30)

        50. From the previous fact, a reasonable inference can be drawn to show that Bill Gates
            intends to murder up to over one billion people with vaccines. (,i 49)

        51. The Foundation is one of the founders of Gavi, the Vaccine Alliance ("Gavi"). (Ex.
            P-101 The Bill & Melinda Gates Foundation at 1-2 (Downloaded: March 12, 2021,
            Site: gavi.org))


Declaration                                                                                          6 of 11
        Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 7 of 10 PageID #: 7




        52. Since about 1999, the Foundation pledged over four billion dollars to Gavi for the
            creation of vaccines "[t]hat are effective, affordable and sustainable." (Id.; Bill
            Gates, Bill Gates: The Best Investment I've Ever Made - WSJ 2 (Published: January
            16, 2019, Downloaded: March 12, 2021, Site: wsj.com)); Exe. 12)

        53. Since about 2009, the Foundation, Pfizer, and Gavi partnered to create easily
            accessible vaccines. (Ex. P-102 The Gavi Alliance I Pfizer at 1 (Downloaded: March
            14, 2021, Site: pfizer.com))

        54. Since about September 30, 2020, the Foundation and multiple pharmaceutical
            companies, including Pfizer, partnered to make easily accessible vaccines for
            COVID-19. (Life Science Companies and the Bill & Melinda Gates Foundation:
            Commitments to Expanded Global Access for COVID-19 Diagnostics, Therapeutics,
            and Vaccines 1 (Published: September 30, 2020, Downloaded: March 14, 2021, Site:
            gatesfoundation.org)); Exe. 13)

        55. On or about December 14, 2020, pursuant to the Department of Health and Human
            Services, the said vaccines authorized by the Food and Drug Administration were
            distributed throughout the United States. (COVID-19 Vaccine Distribution: The
            Process 3 (Downloaded: March 14, 2021, Site: hhs.gov)); Exe. 14)

        56. The said vaccines are meant to be administered to Plaintiff. (,i 55)

        57. Since the said date, Defendants trespassed on said right by conspiring to target
            Plaintiff to take one of the said vaccines that were created to murder up to over one
            billion people. (,i,i 47-56)

        58. As a proximate result of the said trespass, Plaintiff suffered damages.

       WHEREFORE, Plaintiff wishes the Judicial Tribunal to enter a judgment against
       Defendants for the following relief:


          a. Direct compensatory damages in the amount of $0;

          b. Daily rate compensatory damages in the amount of at least $1,800,000; (,i,i 29-30)

              c. Total compensatory damages in the amount of $1,800,000; (,i 31)

          d. Punitive damages in the amount of $946,800,000; (,i 32)

          e. Interest in the amount of $56,916,000; (,i 33)

              f. Total money damages in the amount of $1,005,516,000;


Declaration                                                                                         7 of 11
       Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 8 of 10 PageID #: 8




          g. Injunctive relief to immediately ban all coronavirus-laws, guidelines, etc.;

          h. Injunctive relief to investigate Defendants for a presentment of an independent
             grand jury;

              i. Injunctive relief to charge Defendants with treason and other appropriate crimes
                 upon conviction of said presentment; and

              j. Injunctive relief to sentence Defendants with the full penalty of said treason and
                 other appropriate crimes upon said conviction.



                                   COUNT 2: TRESPASS - FAKED PANDEMIC



        59. Plaintiff restates, redemands and realleges the foregoing Statements ofJurisdiction,
            Statements of Authority, Statements of Law, Demand for Trial by Jury, Demand for
            Justice, and Genera/Factual Allegations.

        60. Pursuant to the Declaration of Independence, Plaintiff has an unalienable right to
            not be subjected to a faked pandemic. (,J 19}

        61. On or about September 2019, the GPMB released an "[a]nnual report on global
            preparedness for health emergencies." (Global Preparedness Monitoring Board, A
            WORLD AT RISK: Annual report on global preparedness for health emergencies 1
            (2020); Exe. 8)

        62. The said report states that the United Nations, including the WHO, must "[conduct]
            at least two systemwide training and simulation exercises, including one covering
            the [deliberate] release of a lethal respiratory pathogen [i.e., COVID-19]" by
            September 2020. (Id. at 39, para. 2)

        63. The said deliberate release of COVID-19 was planned approximately six months
            prior to the WHO announcing that COVID-19 could be characterized as a pandemic.
            (,J,J 42, 61-62)

        64. The said pandemic is a simulation exercise. (,J 63)

        65. The said pandemic is faked. (,J 64)

        66. Since about March 13, 2020, Defendants trespassed on said right by conspiring to
            coerce Plaintiff to follow coronavirus guidelines that included wearing a mask, social



Declaration                                                                                           8 of 11
        Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 9 of 10 PageID #: 9




              distancing, and quarantining during said faked pandemic. (,i,i 60-65)

        67. As a proximate result of the said trespass, Plaintiff suffered damages.

       WHEREFORE, Plaintiff wishes the Judicial Tribunal to enter a judgment against
       Defendants for the following relief:


          a. Direct compensatory damages in the amount of $0;

          b. Daily rate compensatory damages in the amount of at least $1,800,000; c,i,i 29-30)

          c. Total compensatory damages in the amount of $1,800,000; (,i 31)

          d. Punitive damages in the amount of $946,800,000; (,i 32)

          e. Interest in the amount of $56,916,000; (,i 33)

              f. Total money damages in the amount of $1,005,516,000;

          g. Injunctive relief to immediately ban all coronavirus laws, guidelines, etc.;

          h. Injunctive relief to investigate Defendants for a presentment of an independent
             grand jury;

              i. Injunctive relief to charge Defendants with treason and other appropriate crimes
                 upon conviction of said presentment; and

              j. Injunctive relief to sentence Defendants with the full penalty of said treason and
                 other appropriate crimes upon said conviction.



                                                 VERIFICATION

       For the said trespasses and damages in the monetary amount of $2,011,032,000,
       Plaintiff brings his lawsuit, and is ready to verify. Special thanks to the BEW common law
       students for the great research.

       Respectfully submitted,




       William Vaughn
       Anointed-in-the-Law


Declaration                                                                                           9 of 11
       Case: 4:21-cv-00503-JAR Doc. #: 1 Filed: 04/30/21 Page: 10 of 10 PageID #: 10




       President, BEW Common Law Center, B.o.C.

       Dated this 30th Day of April in the Year of our Lord Jesus Christ 2021.



                                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served to the
       following recipients by the means indicated below on this 30th Day of April in the Year of
       our Lord Jesus Christ 2021:

       Mr. and Mrs. Bill and Melind~ Gates
       Co-founders, Bill & Melinda Gates Foundation
       500 5TH Ave N
       Seattle, WA 98109-4636
       Serviced by: Certified Mail

       Mr. Donald J. Trump
       Former President of the U.S.A.
       1100 S Ocean Blvd
       Palm Beach, FL 33480
       Serviced by: Certified Mail

       Mr. Michael R. Pence
       Former Vice President of the U.S.A.
       Transition Office
       Arlington, VA
       Serviced by:.Pending

       Ms. Sayler A. Fleming
       United States Attorney's Office
       Eastern District Of Missouri
       Thomas Eagleton U.S. Courthouse
       111 South 10th Street, 20th Floor
       St. Louis, MO 63102
       Serviced by: Certified Mail

       BEW Common Law Students
       Serviced by: Private Email

       Churches Across America
       Serviced by: Private Email




Declaration                                                                                         10 of 11
